Title: From Thomas Jefferson to John Stockdale, 26 September 1785
From: Jefferson, Thomas
To: Stockdale, John



Paris Sep. 26. 1785.

Th: Jefferson will be obliged to Mr. Stockdale to send him by the bearer, Colo. Franks, the following plates of Cook’s last voiage.
 

Plate.
 1. The general map.



36. Map of the N.W. coast of America and of the coast of Asia.



53. Map of the entry of Norton and the streight of Bhering.


He means to put these maps into his American Atlas. Mr. Short is just arrived and brings the Parliamentary debates, Andrews’s American war, Irish pamphlets &c. for which Mr. Jefferson thanks Mr. Stockdale. He will be obliged to him to continue sending him the Numbers of Andrews’s book, and the Parliamentary debates in the same form hereafter. As to pamphlets he only wishes for those which relate to America, and which have also some degree of merit. He will be also obliged to him to add Baretti’s Eng. and Span. dictionary to the books he desired him to send to Virginia.
